DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figures 1A-1C should potentially be designated by a legend such as --Prior Art-- because it appears only that which is old is illustrated (see para. [0045]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4, 15 and 17 are objected to because of the following informalities: 
Claim 1, line 8 – “respective one of the gate lines” is presumed to be intended as “a respective one of the gate lines”.
Claim 2, line 2 – “respective one of the gate line sub-segments” is presumed to be intended as “the respective one of the gate line sub-segments”.
Claim 2, line 5 – “respective one of the light shielding metal portions” is presumed to be intended as “a respective one of the light shielding metal portions”.
Claim 4, line 2 – “respective one of the pixel units” is presumed to be intended as “a respective one of the pixel units”.
Claim 15, line 5 – “respective one of the gate lines” is presumed to be intended as “a respective one of the gate lines”.
Claim 15, line 10 – “the plurality of gate line” is presumed to be intended as “the plurality of gate lines”.
Claim 17, lines 2-3 – “the plurality of gate line” is presumed to be intended as “the plurality of gate lines”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US 2017/0102596).

Regarding claim 1, Sugimoto discloses an array substrate (see Figs. 1-9), comprising:
a base substrate (10s);
a plurality of gate lines (32), disposed on a side of the base substrate;
a plurality of data lines (6a), disposed on a side of the plurality of gate lines away from the base substrate and intersecting with the plurality of gate lines (see Figs. 3, 8 and 9); and
a plurality of light shielding metal portions (31; para. [0160]), disposed between the base substrate and each of the plurality of gate lines, respectively (see Figs. 5, 8 and 9),
wherein respective one of the gate lines (32) comprises a plurality of gate line sub-segments (32a-32c) separated by the plurality of data lines (6a), respectively, every two adjacent gate line sub-segments (32a-32c) in the respective one of the gate lines correspond to one of the light shielding metal portions (31) (see Fig. 5), and the every two adjacent gate line sub-segments (32a-32c) in the respective one of the gate lines are connected in series through the one of the light shielding metal portions (31) (see Figs. 5 and 9).

Regarding claim 2, Sugimoto discloses wherein

an orthographic projection of respective one of the light shielding metal portions (31) on the base substrate (10s) intersects with an orthographic projection of a respective data line (6a) used to form corresponding gate line sub-segments (32a-32c) by separation on the base substrate (see Figs. 5 and 9).

Regarding claim 12, Sugimoto discloses an interlayer insulating layer (11b-11f or 12), disposed between the plurality of gate lines (32) and the plurality of data lines (6a) (Figs. 8-9).

Regarding claim 13, Sugimoto discloses at least one of a gate insulating layer (11g) and a buffer layer (11a), and the at least one of the gate insulating layer and the buffer layer is disposed between a respective gate line sub-segment of the gate lines (32) and a corresponding light shielding metal portion (31) (see Figs. 8-9).

Regarding claim 14, Sugimoto discloses wherein a material for manufacturing the plurality of light shielding metal portions (31) is same as a material for manufacturing the plurality of gate lines (32) (paras. [0160 and 0164]).

Regarding claim 15, Sugimoto discloses a manufacturing method of an array substrate (see Figs. 1-31), comprising:

forming a plurality of gate lines (32) on a side of the plurality of light shielding metal portions (31) away from the base substrate (10s), wherein respective one of the gate lines comprises a plurality of gate line sub-segments (32a-32c), every two adjacent gate line sub-segments (32a-32c) in the respective one of the gate lines correspond to one of the light shielding metal portions (31) (see Fig. 5), and the every two adjacent gate line sub-segments (32a-32c) in the respective one of the gate lines are connected in series through the one of the light shielding metal portions (31) (see Figs. 5 and 9);
forming a plurality of data lines (6a) on a side of the plurality of gate line (32) away from the plurality of light shielding metal portions (31) (see Figs. 8-9), wherein the every two adjacent gate line sub-segments (32a-32c) are located at two sides of a respective data line (6a), respectively (see Figs. 5 and 9).

Regarding claim 16, Sugimoto discloses wherein the forming the plurality of gate lines on a side of the plurality of light shielding metal portions away from the base substrate, comprises:
forming a buffer layer (11a) and a gate insulating layer (11g) sequentially on surfaces of the plurality of light shielding metal portions (31) away from the base substrate (10s), and forming a plurality of via holes (33, 34) in the buffer layer and the gate insulating layer by a patterning process (see Fig. 9 and para. [0155]); and
forming the plurality of gate lines (32) on a surface of the gate insulating layer (11g) away from the plurality of light shielding metal portions (31), gate line sub-segments (32a-32c) 

Regarding claim 17, Sugimoto discloses wherein the forming the plurality of data lines on a side of the plurality of gate line away from the plurality of light shielding metal portions, comprises:
forming an interlayer insulating layer (11b-11f or 12) on surfaces of the plurality of gate lines (32) away from the plurality of light shielding metal portions (32) (see Figs. 8-9); and
forming the plurality of data lines (6a) on a surface of the interlayer insulating layer away from the plurality of gate lines (see Figs. 8-9).

Regarding claim 18, Sugimoto discloses a display device (100, Figs. 1-3), comprising the array substrate (10) according to claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2017/0102596) as applied to claims 1 and 2 above, and further in view of Uramoto (US 2016/0005769).

Regarding claims 3 and 19, Sugimoto discloses the limitations of claims 1 and 2 above, but fails to explicitly disclose a plurality of gate line floating segments, disposed between the base substrate and each of the data lines; wherein a respective gate line floating segment is disposed between the every two adjacent gate line sub-segments in the respective one of the gate lines, and is insulated from corresponding two gate line sub-segments in a same layer as the respective gate line floating segment.
However, Uramoto discloses an array substrate (see Figs. 1-9), comprising:
a plurality of gate line floating segments (30), disposed between the base substrate (100) and each of the data lines (20) (see Figs. 1-9);
wherein a respective gate line floating segment (30) is disposed between the every two adjacent gate line sub-segments (e.g., 10 and 105, Figs. 5-9) in the respective one of the gate lines (10), and is insulated from corresponding two gate line sub-segments in a same layer as the respective gate line floating segment (see Figs. 1-9 and paras. [0040-0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of gate line floating segments, 

Regarding claim 4, Sugimoto discloses a plurality of pixel units (P) arranged in an array (see Figs. 1 and 3-7), wherein respective one of the pixel units comprises a thin film transistor (30), and the thin film transistor is disposed on the base substrate (10s) (see Figs. 2 and 8);
a source-drain electrode (para. [0136]) of the thin film transistor is disposed in a same layer as the plurality of data lines (6a); and gate electrodes (32g) of thin film transistors of pixel units in one row correspond to one of the plurality of gate lines (32).

Regarding claim 5, Sugimoto discloses wherein the thin film transistor (30) further comprises an active layer (30a, 30c) between a respective gate line (32) and a respective light shielding metal portion (31), and insulated from the respective gate line and the respective light shielding metal portion, respectively (see Figs. 8-9).

Regarding claim 6, Sugimoto fails to explicitly disclose wherein an orthographic projection of the active layer on the base substrate intersects with an orthographic projection of a respective gate line floating segment on the base substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an orthographic projection of the active layer on the base substrate intersects with an orthographic projection of a respective gate line floating segment on the base substrate, as in Uramoto, into the array substrate of Sugimoto to provide the necessary connections to make a switch for display at a convenient location.

Regarding claims 7 and 20, Sugimoto discloses wherein the orthographic projection of the active layer (30a, 30c) on the base substrate (10s) partially overlaps with an orthographic projection of a respective data line (6a) used to form corresponding gate line sub-segments (32a-32c) by separation on the base substrate (see Figs. 5-9).

Regarding claim 8, Sugimoto discloses wherein the active layer (30a, 30c) is U-shaped (see Fig. 5 and paras. [0153 and 0155]; pattern of 30c, 30a is approximately U-shaped).
Sugimoto fails to explicitly disclose one branch of the active layer that is U-shaped intersects with the respective gate line floating segment.
However, Uramoto discloses wherein one branch of the active layer (103) that is U-shaped intersects with the respective gate line floating segment (e.g., 10, 105) (see Figs. 2-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate one branch of the active layer that is U-shaped 

Regarding claim 9, Sugimoto discloses wherein the thin film transistor (30) uses the one of the light shielding metal portions (31) connecting the every two adjacent gate line sub-segments in the respective one of the gate lines (32) as a gate electrode (32g) of the thin film transistor.

Regarding claim 10, Sugimoto discloses wherein another branch of the active layer (30a, 30c) that is U-shaped intersects with one of the every two adjacent gate line sub-segments (32a-32c) in the respective one of the gate lines (see Fig. 5 and paras. [0153 and 0155]).

Regarding claim 11, Sugimoto discloses wherein a gate electrode (32g) of the thin film transistor (30) is disposed in a same layer as the plurality of gate lines (32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896